Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 1 of 9 PageID #: 2326




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 2 of 9 PageID #: 2327




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 3 of 9 PageID #: 2328




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 4 of 9 PageID #: 2329




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 5 of 9 PageID #: 2330




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 6 of 9 PageID #: 2331




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 7 of 9 PageID #: 2332




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 8 of 9 PageID #: 2333




                                                                 Exhibit F
Case 2:19-cv-00085-JMS-DLP Document 67-6 Filed 11/20/19 Page 9 of 9 PageID #: 2334




                                                                 Exhibit F
